— Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 31, 1983, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
On the record presented, we find that the defendant made inculpatory statements after the proper administration oí Miranda warnings. Therefore, the hearing court properly denied defendant’s motion to suppress the statements.
Defendant did not move to withdraw his plea at the allocution or at sentencing. Having failed to raise any objections to the adequacy of the plea allocution in the court of first instance, defendant has not preserved the issue for appellate review as a matter of law (see People v Pellegrino, 60 NY2d 636; People v Fernandez, 91 AD2d 1073). In any event, we find that the allocution was proper (People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067).
We have reviewed defendant’s remaining contentions and find them to be without merit. Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.